Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/12/2020, 02/22/2021, 06/30/2021, 12/20/2021 have been considered by the examiner.

Priority
3.	Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledge. Applicant will receive the priority date of 11/13/2017 (Application No. KR10-2017-0150912).

Claim Objections
4.	Claim 1 objected to because of the following informalities:  
Claim 1, line 2, recites “a intake” should read -- an intake --  
Appropriate correction is required.

	Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
prevention members in claims 1-8,
blocking member in claims 9-11,
friction member in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doughty (US 2014/0259475).
10.	Regarding independent claim 1, Doughty discloses a cleaner (Fig 1, robot 100) comprising: 
a main body (Fig 6, body 110) having a intake (a leaning system 160) provided to suction an object to be cleaned; and 
a suction device having a brush chamber (Fig 6, recess for receiving the roller brush 310) that communicates with the intake and a brush (Fig 6, roller brush 310) accommodated in the brush chamber, 
wherein the brush includes 
a brush body (Fig 10A, brush core 314) rotatably coupled to the brush chamber, 
a blade (Fig 10A, longitudinal dual-rows 325) protruding in a radial direction of the brush body, and 
prevention members (Fig 10A, paragraph [0076], vanes 340 for preventing hair from wrapping about brush core) formed to be inclined from a central portion of the brush body to 

    PNG
    media_image1.png
    526
    755
    media_image1.png
    Greyscale


11.	Regarding claim 2, Doughty discloses the limitations of claim 1, as described above, and further discloses wherein the prevention members are spaced apart from the blade at a same distance along a longitudinal direction of the brush body (Fig 10C). 

12.	Regarding claim 3, Doughty discloses the limitations of claim 1, as described above, and further discloses wherein the prevention members are arranged along a rotation direction of the brush body from the central portion of the brush body to longitudinal direction opposite sides of the brush body (Fig 10B).

claim 4, Doughty discloses the limitations of claim 1, as described above, and further discloses wherein the prevention members protrude in the radial direction of the brush body at a height smaller than a height at which the blade protrude in the radial direction of the brush body (Fig 10C).

14.	Regarding claim 5, Doughty discloses the limitations of claim 1, as described above, and further discloses wherein the prevention members are arranged bilaterally symmetrical to the central portion of the brush body (Fig 10C).

15.	Regarding claim 6, Doughty discloses the limitations of claim 1, as described above, and further discloses wherein the blade includes a plurality of blades spaced apart from each other, and the prevention members are arranged at a same distance from the blades arranged at opposite sides of the prevention member among the plurality of blades (Fig 10C).

16.	Regarding claim 7, Doughty discloses the limitations of claim 1, as described above, and further discloses wherein the prevention members are formed of material having a rigidity greater than a rigidity of material forming the blade (paragraph [0076], vane 340 is made of elastomeric material having a rigidity greater than dual rows 325 being formed of bristle composition).

17.	Regarding claim 12, Doughty discloses the limitations of claim 1, as described above, and further discloses wherein the suction device further includes a friction member (Fig 8, brush bar 200a, 20b) arranged on the brush chamber to separate an object to be cleaned being wound 

18.	Regarding claim 13, Doughty discloses the limitations of claim 12, as described above, and further discloses  10wherein the friction member is arranged above the intake while being adjacent to the intake (Fig 8).  

19.	Regarding claim 14, Doughty discloses the limitations of claim 12, as described above, and further discloses wherein the friction member is arranged along a longitudinal direction of the brush body (Fig 8).  

20.	15Regarding claim 15, Doughty discloses the limitations of claim 12, as described above, and further discloses wherein the friction member is arranged between the intake and a rotation shaft of the brush body (Fig 8).  

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doughty (US 2014/0259475) in view of Uphoff et al (US 2016/0015233).
23.	Regarding claim 8, Doughty discloses the limitations of claim 1, as described above, but Doughty does not teach the prevention members are formed of same material as material forming the brush body. However, Uphoff teaches prevention members are formed of same material as material forming the brush body (Fig 2 of Uphoff, rid 13 is integrally protruded from body of brush roller 11, so it is made of same material as body). It would been obvious to one of ordinary skill in the art before effective day of claim invention to have modified vane 340  of robot of Doughty by rid 13 taught by Uphoff for increasing quality consistence of device and decreasing production cost as well.

    PNG
    media_image2.png
    306
    722
    media_image2.png
    Greyscale

Figure 2 of Uphoff

24.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty (US 2014/0259475) in view of Klintemyr (US 10,729,297).
25.	Regarding claim 9, Doughty discloses the limitations of claim 1, as described above, but Doughty does not teach brush base. However, Klintemyr teaches cleaner  15further comprising a brush base (Fig 4, frame structure 28) configured to cover a lower portion of the brush chamber to guide air to the intake (Col.5 lines 28-32, frame structure 28 has opening 30 to guide air to nozzle inlet 12), and the brush base includes a blocking member (Fig 4, leading edge portion 48) having an inclined portion that is configured to block foreign substance from being introduced into the brush chamber. It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified cleaning robot of Doughty by incorporating frame structure 28 taught by Klintemyr for preventing a relatively large foreign substance from being introduced into brush chamber.

    PNG
    media_image3.png
    458
    596
    media_image3.png
    Greyscale

Annotated Figure 4 of Klintemyr
26.	Regarding claim 10, Doughty, as modified by Klintemyr, discloses the limitations of claim 9, as described above, and further discloses 20wherein the blocking member includes a plurality of blocking member spaced apart from each other, and the inclined portions of the 

27.	Regarding claim 11, Doughty, as modified by Klintemyr, discloses the limitations of claim 10, as described above, and further discloses wherein the inclined portions of the blocking members adjacent to each other among the plurality of blocking members are spaced apart from each other at a constant interval along a direction from a front surface of the brush base to a rear surface of the brush base (Fig 4 of Klintemyr).  

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723